Citation Nr: 1810173	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-13 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include a generalized anxiety disorder and depression. 

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left patella. 

3.  Entitlement to an evaluation in excess of 20 percent for instability of the right knee. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1982 to July 1988. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2009 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs). 

In March 2015 and September 2016, the Board remanded the Veteran's claims.  

The issues of entitlement to an evaluation in excess of 10 percent for chondromalacia of the left patella, entitlement to an evaluation in excess of 20 percent for instability of the right knee, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current diagnosed psychiatric disability, to include a generalized anxiety disorder and depression, is not etiologically related to a disease, injury, or event in service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability, to include a generalized anxiety disorder and depression, have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."). 

In a statement submitted in February 2016 and noted by the Veteran's representative in January 2018 written argument, the Veteran contended that his examination was inadequate because the doctor examined him in seven minutes and pushed him out so he could get to the next patient.  Although this argument did not specify to which examination he was referring, to the extent the Veteran was referencing the December 2015 VA psychiatric examination, the Board previously found the opinion provided in this examination inadequate and remanded for completion of an addendum opinion that included full review of the Veteran's history and lay statements of record.  Such a review was completed in September 2016 and the addendum opinion associated with that review reflects thorough consideration and discussion of the lay statements of record, including those of the Veteran, and of his medical history.  It also reflects consideration of the medical principles involved.  Therefore, the Board finds that the September 2016 opinion is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

No other issues regarding VA's duty to assist have been raised.  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

B. Legal Criteria and Analysis

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for an acquired psychiatric disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran claims his psychiatric disability, to include a generalized anxiety disorder and depression, began in service.  Specifically, the Veteran asserts that his depression began in 1985 after he was served brownies made with marijuana by his then-wife.  While his military personnel record reflects that he was sanctioned once in March 1985 for marijuana use, there is no evidence to support he developed depression as a result of that incident.  Service treatment records are silent for any complaints of or treatment for a psychiatric disability.

In December 2006, the Veteran underwent a neuropsychological evaluation to determine the relative contributions of any attentional problems or other cognitive issues to his lack of success in school and vocational rehabilitation programs.  During the evaluation, he reported that he was hypervigilant and distrustful, but related those traits to a robbery that occurred in his neighborhood almost two years prior.  The examiner found that the Veteran endorsed several anxiety-based symptoms, including feelings of nervousness, catastrophic thinking, and physiological symptoms of anxiety and depression.  The examiner concluded that the Veteran would benefit from psychiatric or medical evaluation for consideration of an anti-anxiety medication approach to address his feelings of apprehension and inability to relax.  At no point during this evaluation did the Veteran report any symptoms of anxiety, hypervigilance, nervousness, or distrustfulness attributable to his active duty service.  He specifically related his feelings of hypervigilance and distrust to a post-service robbery.

In 2008, the Veteran attended a substance abuse treatment program through a VA hospital.  In March 2008, he underwent a physical evaluation.  During the evaluation, he reported that he was not aware of any memory problem, nervousness, mood changes, or depression.  A May 2008 treatment record noted the Veteran had been sleeping better and had met with a physician to be evaluated for ADHD.  The nurse practitioner went on to note that it was "unclear if [ADHD] is the problem or if it is just the effect of his long years of drug abuse."

Several lay statements were submitted in support of the Veteran's claim that his psychiatric disability began in service.  Friends and family reported that the Veteran had changed since service; he appeared to have anxiety, depression, was easily agitated, "was different after getting out of the Navy," and had an unstable attitude.

In December 2015, the Veteran was afforded a VA examination to determine the etiology of his psychiatric disability.  The examiner took a detailed history of the Veteran's relevant social, occupational, and mental health history.  He reported he was married from 1983 through 1984, but that he and his wife did not get along and their marriage was annulled.  He did not report the incident resulting in his testing positive for marijuana in 1985.  For his occupational history, the Veteran asserted that while on active duty, he ran the barber shop and store room.  He reported being sanctioned once for being AWOL, one deployment to Libya, and that he was medically separated due to his knee disability.  As for his relevant mental health history, the Veteran reported he first sought mental health treatment in 2007 as part of a 12-Step dual diagnosis mental health program.  He reported a history of being diagnosed with depression, cannabis dependence, alcohol dependence, and cocaine dependence.  He stated that he first became depressed when his financial difficulties increased.  On the basis of his reported history, the examiner diagnosed him with unspecified depressive disorder with mood incongruent psychotic features.

However, the September 2016 Board remand found the December 2015 examination to be inadequate for rating purposes because the examiner did not consider the numerous lay statements submitted claiming the Veteran's psychiatric disability began in service.  Accordingly, the examination report is referenced only to note the Veteran's reported history of his psychiatric disability, and the nexus opinion will not be relied on.

The AOJ obtained an addendum medical opinion in September 2016 pursuant to the Board's remand instructions.  The examiner reviewed the December 2015 examination report and the Veteran's relevant mental health history.  The examiner then thoroughly evaluated the lay statements submitted by the Veteran's family and friends.  She noted that the majority of the statements were relatively vague, reporting very few symptoms of behaviors, if any at all, and none of the statements specified any particular changes in the Veteran's behavior.  Further, the statements did not provide clarity on the likely cause leading to the proposed observations or when his changes in behavior occurred.  The examiner noted that none of the lay statements mentioned the Veteran's history of polysubstance abuse, and were therefore not evidence that his changes were not attributable to his history of chronic substance abuse.  She went on to state it was very possible that the issues observed by the Veteran's friends and family were actually engendered by drugs and alcohol.  The examiner concluded that, beyond the Veteran's own statements that his symptoms began in service, none of the lay statements demonstrated a chronicity of mental health symptoms dating back to his active duty service.

The examiner opined it was less likely than not that the Veteran's current psychiatric disability was etiologically related to his active duty service.  The Veteran's service treatment records were silent for any mental health complaints, and although he was medically discharged due to his knee disabilities, there was no mention of any mental health issues at the time of his transition out of the military.  Further, the examiner noted the Veteran did not participate in any mental health treatment until 2007, when he sought treatment for polysubstance abuse, nearly 20 years after he separated from active duty.  The examiner noted that untreated depression with psychotic features tends to worsen over time, and it was not likely that the Veteran would have been able to function independently over the course of almost 20 years had he exhibited symptoms consistent with his current diagnosis while he was in service.  She concluded that it was most likely that the Veteran's current psychiatric disability was due to his significant history of chronic polysubstance abuse and the associated social, behavioral, and emotional outcomes.

The Board finds the September 2016 VA medical addendum opinion to be highly probative.  After a thorough review of the record, the examiner opined it was less likely than not that the Veteran's psychiatric disability was caused or aggravated by his active duty service.  The examiner made particular note of the Veteran's mental health history and lay statements claiming his mental health issues began after his active duty service, and concluded that his psychiatric changes were most likely due to a long history of polysubstance abuse.

The Veteran's lay statements and testimony have been considered in this decision.  He is competent to report these observable symptoms.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.

Accordingly, there is no competent, credible evidence of record linking the Veteran's current psychiatric disability to his active duty service.  None of the Veteran's VA mental health records associate his psychiatric disability with his active duty service; rather, both the September 2016 VA examiner and the Veteran's 2008 substance abuse treatment program officials attributed his mental health issues with his polysubstance abuse.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for a mental disorder, to include a generalized anxiety disorder and depression, is denied.


REMAND

The September 2016 remand directives instructed the VA examiner to address the Veteran's range of motion with regard to weight bearing, nonweight-bearing, active motion, and passive motion in compliance with the Court of Appeals for Veterans Claims holding in Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Although the October 2016 VA examiner took range of motion testing, it is unclear as to whether he performed both active and passive range of motion testing of the Veteran's knees or nonweight-bearing testing in either knee.  As the October 2016 VA examination does not substantially comply with the September 2016 remand orders, the claim must be remanded for clarification of the information provided, or, if necessary, the scheduling of another VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that the claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to increased disability ratings for chondromalacia of the left patella and right knee instability.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records from September 2016 to the present.

2. After receiving all additional records, forward the claims file to the examiner who conducted the October 2016 VA examination of the Veteran's knees for clarification of the opinion provided in the October 2016 examination report regarding testing done pursuant to Correia.  Specifically, the examiner is asked to explain whether testing was performed for pain on nonweight-bearing and passive range of motion, and, if so, the results of any such testing.  If the examiner was unable to complete such testing or determined such was not needed during examination in October 2016, then the reasoning for such determination or determinations must be clearly explained.  

If the October 2016 examiner determines another examination is necessary or if the October 2016 examiner is unavailable to provide the above requested clarification, then the Veteran must be scheduled for an examination with an appropriate clinician to assess the orthopedic manifestations of the Veteran's service-connected chondromalacia of the left patella and right knee instability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should test for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


